  Exhibit 10.9    SUBSIDIARY GUARANTY   New York, New York    September 28,
2007              FOR VALUE RECEIVED, and in consideration of note purchases
from, loans made or to  be made or credit otherwise extended or to be extended
by the Purchasers (as defined below) to  or for the account of eLEC
Communications Corp., a New York corporation (the “Company”),  from time to time
and at any time and for other good and valuable consideration and to induce  the
Purchasers, in their discretion, to purchase such notes, make such loans or
extensions of  credit and to make or grant such renewals, extensions, releases
of collateral or relinquishments of  legal rights as the Creditor Parties (as
defined below) may deem advisable, each of the  undersigned (and each of them if
more than one, the liability under this Guaranty being joint and  several)
(jointly and severally referred to as “Guarantors” or “the undersigned”)
unconditionally  guaranties to the Creditor Parties, their successors, endorsees
and assigns the prompt payment  when due (whether by acceleration or otherwise)
of all present and future obligations and  liabilities of any and all kinds of
the Company to the Creditor Parties and of all instruments of  any nature
evidencing or relating to any such obligations and liabilities upon which the
Company  or one or more parties and the Company is or may become liable to the
Creditor Parties, whether  incurred by the Company as maker, endorser, drawer,
acceptor, guarantors, accommodation  party or otherwise, and whether due or to
become due, secured or unsecured, absolute or  contingent, joint or several, and
however or whenever acquired by the Creditor Parties, whether  arising under,
out of, or in connection with (i) that certain Securities Purchase Agreement
dated  as of the date hereof (as amended, restated, modified and/or supplemented
from time to time, the  “Securities Purchase Agreement”) by and between the
Company, the purchasers named therein  or which thereafter become a party
thereto (each a “Purchaser” and collectively, the  “Purchasers”) and LV
Administrative Services, Inc., as administrative and collateral agent for  the
Purchasers (in such capacity, the “Agent”) (the Purchasers and the Agent, each a
“Creditor  Party” and collectively, the “Creditor Parties”) and (ii) each
Related Agreement referred to in the  Securities Purchase Agreement (the
Securities Purchase Agreement and each Related  Agreement, as each may be
amended, modified, restated or supplemented from time to time, are  collectively
referred to herein as the “Documents”), or any documents, instruments or 
agreements relating to or executed in connection with the Documents or any
documents,  instruments or agreements referred to therein or otherwise, or any
other indebtedness, obligations  or liabilities of the Company to the Creditor
Parties, whether now existing or hereafter arising,  direct or indirect,
liquidated or unliquidated, absolute or contingent, due or not due and whether 
under, pursuant to or evidenced by a note, agreement, guaranty, instrument or
otherwise (all of  which are herein collectively referred to as the
“Obligations”), and irrespective of the  genuineness, validity, regularity or
enforceability of such Obligations, or of any instrument  evidencing any of the
Obligations or of any collateral therefor or of the existence or extent of  such
collateral, and irrespective of the allowability, allowance or disallowance of
any or all of  the Obligations in any case commenced by or against the Company
under Title 11, United States  Code, including, without limitation, obligations
or indebtedness of the Company for post-petition  interest, fees, costs and
charges that would have accrued or been added to the Obligations but for  the
commencement of such case. Terms not otherwise defined herein shall have the
meaning 


--------------------------------------------------------------------------------

assigned such terms in the Securities Purchase Agreement. In furtherance of the
foregoing, the  undersigned hereby agrees as follows:              1.       No
Impairment. The Creditor Parties may at any time and from time to time,  either
before or after the maturity thereof, without notice to or further consent of
the  undersigned, extend the time of payment of, exchange or surrender any
collateral for, renew or  extend any of the Obligations or increase or decrease
the interest rate thereon, or any other  agreement with the Company or with any
other party to or person liable on any of the  Obligations, or interested
therein, for the extension, renewal, payment, compromise, discharge or  release
thereof, in whole or in part, or for any modification of the terms thereof or of
any  agreement between any Creditor Party and the Company or any such other
party or person, or  make any election of rights the Creditor Parties may deem
desirable under the United States  Bankruptcy Code, as amended, or any other
federal or state bankruptcy, reorganization,  moratorium or insolvency law
relating to or affecting the enforcement of creditors’ rights  generally (any of
the foregoing, an “Insolvency Law”) without in any way impairing or affecting 
this Guaranty. This instrument shall be effective regardless of the subsequent
incorporation,  merger or consolidation of the Company, or any change in the
composition, nature, personnel or  location of the Company and shall extend to
any successor entity to the Company, including a  debtor in possession or the
like under any Insolvency Law.              2.       Guaranty Absolute. Subject
to Section 5(c) hereof, each of the undersigned  jointly and severally
guarantees that the Obligations will be paid strictly in accordance with the 
terms of the Documents and/or any other document, instrument or agreement
creating or  evidencing the Obligations, regardless of any law, regulation or
order now or hereafter in effect  in any jurisdiction affecting any of such
terms or the rights of the Company with respect thereto.  Guarantors hereby
knowingly accept the full range of risk encompassed within a contract of 
“continuing guaranty” which risk includes the possibility that the Company will
contract  additional indebtedness, obligations and liabilities for which
Guarantors may be liable hereunder  after the Company’s financial condition or
ability to pay its lawful debts when they fall due has  deteriorated, whether or
not the Company has properly authorized incurring such additional  indebtedness,
obligations and liabilities. The undersigned acknowledge that (i) no oral 
representations, including any representations to extend credit or provide other
financial  accommodations to the Company, have been made by any Creditor Party
to induce the  undersigned to enter into this Guaranty and (ii) any extension of
credit to the Company shall be  governed solely by the provisions of the
Documents. The liability of each of the undersigned  under this Guaranty shall
be absolute and unconditional, in accordance with its terms, and shall  remain
in full force and effect without regard to, and shall not be released,
suspended,  discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever,  including, without limitation: (a) any waiver,
indulgence, renewal, extension, amendment or  modification of or addition,
consent or supplement to or deletion from or any other action or  inaction under
or in respect of the Documents or any other instruments or agreements relating
to  the Obligations or any assignment or transfer of any thereof, (b) any lack
of validity or  enforceability of any Document or other documents, instruments
or agreements relating to the  Obligations or any assignment or transfer of any
thereof, (c) any furnishing of any additional  security to the Creditor Parties
or their assignees or any acceptance thereof or any release of any  security by
the Creditor Parties or their assignees, (d) any limitation on any party’s
liability or  obligation under the Documents or any other documents, instruments
or agreements relating to      2


--------------------------------------------------------------------------------

the Obligations or any assignment or transfer of any thereof or any invalidity
or unenforceability,  in whole or in part, of any such document, instrument or
agreement or any term thereof, (e) any  bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or  other like proceeding
relating to the Company, or any action taken with respect to this Guaranty  by
any trustee or receiver, or by any court, in any such proceeding, whether or not
the  undersigned shall have notice or knowledge of any of the foregoing, (f) any
exchange, release or  nonperfection of any collateral, or any release, or
amendment or waiver of or consent to  departure from any guaranty or security,
for all or any of the Obligations or (g) any other  circumstance which might
otherwise constitute a defense available to, or a discharge of, the 
undersigned. Any amounts due from the undersigned to the Creditor Parties shall
bear interest  until such amounts are paid in full at the highest rate then
applicable to the Obligations.  Obligations include post-petition interest
whether or not allowed or allowable.              3.       Waivers.             
          (a)  This Guaranty is a guaranty of payment and not of collection.
The            Creditor Parties shall be under no obligation to institute suit,
exercise rights or remedies            or take any other action against the
Company or any other person or entity liable with            respect to any of
the Obligations or resort to any collateral security held by it to secure       
    any of the Obligations as a condition precedent to the undersigned being
obligated to            perform as agreed herein and each of the Guarantors
hereby waives any and all rights            which it may have by statute or
otherwise which would require the Creditor Parties to do            any of the
foregoing. Each of the Guarantors further consents and agrees that the         
  Creditor Parties shall be under no obligation to marshal any assets in favor
of Guarantors,            or against or in payment of any or all of the
Obligations. The undersigned hereby waives            all suretyship defenses
and any rights to interpose any defense, counterclaim or offset of           
any nature and description which the undersigned may have or which may exist
between            and among any Creditor Party, the Company and/or the
undersigned with respect to the            undersigned’s obligations under this
Guaranty, or which the Company may assert on the            underlying debt,
including but not limited to failure of consideration, breach of warranty,     
      fraud, payment (other than cash payment in full of the Obligations),
statute of frauds,            bankruptcy, infancy, statute of limitations,
accord and satisfaction, and usury.                        (b)  Each of the
undersigned further waives (i) notice of the acceptance of this           
Guaranty, of the making of any such loans or extensions of credit, and of all
notices and            demands of any kind to which the undersigned may be
entitled, including, without            limitation, notice of adverse change in
the Company’s financial condition or of any other            fact which might
materially increase the risk of the undersigned and (ii) presentment to or     
      demand of payment from anyone whomsoever liable upon any of the
Obligations, protest,            notices of presentment, non-payment or protest
and notice of any sale of collateral            security or any default of any
sort.                        (c)  Notwithstanding any payment or payments made
by the undersigned            hereunder, or  any setoff or application of funds
of the undersigned by any Creditor Party,            the undersigned shall not
be entitled to be subrogated to any of the rights of such Creditor           
Party against the Company or against any collateral or guarantee or right of
offset held by            such Creditor Party for the payment of the
Obligations, nor shall the undersigned seek or      3


--------------------------------------------------------------------------------

          be entitled to seek any contribution or reimbursement from the Company
in respect of            payments made by the undersigned hereunder, until all
amounts owing to the Creditor            Parties by the Company on account of
the Obligations are indefeasibly paid in full and            the Purchasers’
obligation to extend credit pursuant to the Documents have been           
terminated. If, notwithstanding the foregoing, any amount shall be paid to the 
          undersigned on account of such subrogation rights at any time when all
of the Obligations            shall not have been paid in full and the
Purchasers’ obligation to extend credit pursuant to            the Documents
shall not have been terminated, such amount shall be held by the           
undersigned in trust for the Creditor Parties, segregated from other funds of
the            undersigned, and shall forthwith upon, and in any event within
two (2) business days of,            receipt by the undersigned, be turned over
to the Agent in the exact form received by the            undersigned (duly
endorsed by the undersigned to the Agent, if required), to be applied           
against the Obligations, whether matured or unmatured, in such order as the
Agent may            determine, subject to the provisions of the Documents. Any
and all present and future            debts, obligations and liabilities of the
Company to any of the undersigned are hereby            waived and postponed in
favor of, and subordinated to the full payment and performance            of,
all present and future debts and Obligations of the Company to the Creditor
Parties.              4.       Security. All sums at any time to the credit of
the undersigned and any property  of the undersigned in any Creditor Party’s
possession or in the possession of any bank, financial  institution or other
entity that directly or indirectly, through one or more intermediaries,
controls  or is controlled by, or is under common control with, such Creditor
Party (each such entity, an  “Affiliate”) shall be deemed held by such Creditor
Party or such Affiliate, as the case may be, as  security for any and all of the
undersigned’s obligations and liabilities to the Creditor Parties and  to any
Affiliate of the Creditor Parties, no matter how or when arising and whether
under this or  any other instrument, agreement or otherwise.             
5.       Representations and Warranties. Each of the undersigned respectively,
hereby  jointly and severally represents and warrants (all of which
representations and warranties shall  survive until all Obligations are
indefeasibly satisfied in full and the Documents have been  irrevocably
terminated), that:                        (a)     Corporate Status. It is a
corporation, partnership or limited liability            company, as the case
may be, duly organized, validly existing and in good standing under           
the laws of its jurisdiction of organization indicated on the signature page
hereof and has            full power, authority and legal right to own its
property and assets and to transact the            business in which it is
engaged.                        (b)     Authority and Execution. It has full
power, authority and legal right to            execute and deliver, and to
perform its obligations under, this Guaranty and has taken all           
necessary corporate, partnership or limited liability company, as the case may
be, action            to authorize the execution, delivery and performance of
this Guaranty.                        (c)     Legal, Valid and Binding
Character. This Guaranty constitutes its legal,            valid and binding
obligation enforceable in accordance with its terms, except as           
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization,            moratorium or other laws of general application
affecting the enforcement of creditor’s      4


--------------------------------------------------------------------------------

          rights and general principles of equity that restrict the availability
of equitable or legal            remedies.                          (d)   
 Violations. The execution, delivery and performance of this Guaranty will     
      not violate any requirement of law applicable to it or any contract,
agreement or            instrument to which it is a party or by which it or any
of its property is bound or result in            the creation or imposition of
any mortgage, lien or other encumbrance other than in favor            of the
Agent, for the ratable benefit of the Creditor Parties, on any of its property
or            assets pursuant to the provisions of any of the foregoing, which,
in any of the foregoing            cases, could reasonably be expected to have,
either individually or in the aggregate, a            Material Adverse Effect. 
                      (e)     Consents or Approvals. No consent of any other
person or entity            (including, without limitation, any creditor of the
undersigned) and no consent, license,            permit, approval or
authorization of, exemption by, notice or report to, or registration,           
filing or declaration with, any governmental authority is required in connection
with the            execution, delivery, performance, validity or enforceability
of this Guaranty by it, except            to the extent that the failure to
obtain any of the foregoing could not reasonably be            expected to have,
either individually or in the aggregate, a Material Adverse Effect.             
          (f)     Litigation. No litigation, arbitration, investigation or
administrative            proceeding of or before any court, arbitrator or
governmental authority, bureau or agency            is currently pending or, to
the best of its knowledge, threatened (i) with respect to this           
Guaranty or any of the transactions contemplated by this Guaranty or (ii)
against or            affecting it, or any of its property or assets, which, in
each of the foregoing cases, if            adversely determined, could
reasonably be expected to have a Material Adverse Effect.                       
(g)     Financial Benefit. It has derived or expects to derive a financial or
other            advantage from each and every loan, advance or extension of
credit made under the            Documents or other Obligation incurred by the
Company to the Creditor Parties.              6.       Acceleration.           
            (a)     If any breach of any covenant or condition or other event of
default shall            occur and be continuing under any agreement made by the
Company or any of the            undersigned to any Creditor Party, or either
the Company or any of the undersigned            should at any time become
insolvent, or make a general assignment, or if a proceeding in            or
under any Insolvency Law shall be filed or commenced by, or in respect of, any
of the            undersigned, or if a notice of any lien, levy, or assessment
is filed of record with respect            to any assets of any of the
undersigned by the United States of America or any            department,
agency, or instrumentality thereof, or if any taxes or debts owing at any time 
          or times hereafter to any one of them becomes a lien or encumbrance
upon any assets of            the undersigned in any Creditor Party’s
possession, or otherwise, any and all Obligations            shall for purposes
hereof, at the Creditor Parties’ option, be deemed due and payable           
without notice notwithstanding that any such Obligation is not then due and
payable by            the Company.      5


--------------------------------------------------------------------------------

                    (b)     Each of the undersigned will promptly notify the
Agent of any default by            such undersigned in its respective
performance or observance of any term or condition of            any agreement
to which the undersigned is a party if the effect of such default is to cause, 
          or permit the holder of any obligation under such agreement to cause,
such obligation to            become due prior to its stated maturity and, if
such an event occurs, the Creditor Parties            shall have the right to
accelerate such undersigned’s obligations hereunder.              7.      
Payments from Guarantors. The Creditor Parties, in their sole and absolute 
discretion, with or without notice to the undersigned, may apply on account of
the Obligations  any payment from the undersigned or any other guarantors, or
amounts realized from any  security for the Obligations, or may deposit any and
all such amounts realized in a non-interest  bearing cash collateral deposit
account to be maintained as security for the Obligations.              8.      
Costs. The undersigned shall pay on demand, all costs, fees and expenses 
(including expenses for legal services of every kind) relating or incidental to
the enforcement or  protection of the rights of the Creditor Parties hereunder
or under any of the Obligations.              9.       No Termination. This is a
continuing irrevocable guaranty and shall remain in  full force and effect and
be binding upon the undersigned, and each of the undersigned’s  successors and
assigns, until all of the Obligations have been paid in full and the
Purchasers’  obligation to extend credit pursuant to the Documents has been
irrevocably terminated. If any of  the present or future Obligations are
guarantied by persons, partnerships, corporations or other  entities in addition
to the undersigned, the death, release or discharge in whole or in part or the 
bankruptcy, merger, consolidation, incorporation, liquidation or dissolution of
one or more of  them shall not discharge or affect the liabilities of any
undersigned under this Guaranty.              10.       Recapture. Anything in
this Guaranty to the contrary notwithstanding, if any  Creditor Party receives
any payment or payments on account of the liabilities guaranteed hereby,  which
payment or payments or any part thereof are subsequently invalidated, declared
to be  fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver, or any  other party under any Insolvency Law, common law or
equitable doctrine, then to the extent of  any sum not finally retained by the
Creditor Parties, the undersigned’s obligations to the Creditor  Parties shall
be reinstated and this Guaranty shall remain in full force and effect (or be
reinstated)  until payment shall have been made to the Creditor Parties, which
payment shall be due on  demand.                  11.       Books and Records.
The books and records of the Agent showing the account  between the Creditor
Parties and the Company shall be admissible in evidence in any action or 
proceeding, shall be binding upon the undersigned for the purpose of
establishing the items  therein set forth and shall constitute prima facie proof
thereof.              12.       No Waiver. No failure on the part of any
Creditor Party to exercise, and no delay  in exercising, any right, remedy or
power hereunder shall operate as a waiver thereof, nor shall  any single or
partial exercise by any Creditor Party of any right, remedy or power hereunder 
preclude any other or future exercise of any other legal right, remedy or power.
Each and every  right, remedy and power hereby granted to the Creditor Parties
or allowed it by law or other      6


--------------------------------------------------------------------------------

agreement shall be cumulative and not exclusive of any other, and may be
exercised by the  Creditor Parties at any time and from time to time.           
  13.       Waiver of Jury Trial. EACH OF THE UNDERSIGNED DOES HEREBY           
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO TRIAL            BY
JURY IN ANY ACTION OR PROCEEDING BASED ON OR WITH RESPECT TO THIS           
GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR            RELATING
OR INCIDENTAL HERETO. THE UNDERSIGNED DOES HEREBY CERTIFY            THAT NO
REPRESENTATIVE OR AGENT OF LAURUS HAS REPRESENTED,            EXPRESSLY OR
OTHERWISE, THAT LAURUS WOULD NOT, IN THE EVENT OF            LITIGATION, SEEK TO
ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL            PROVISION.             
14.       Governing Law; Jurisdiction; Amendments. THIS INSTRUMENT CANNOT BE   
        CHANGED OR TERMINATED ORALLY, AND SHALL BE GOVERNED, CONSTRUED         
  AND INTERPRETED AS TO VALIDITY, ENFORCEMENT AND IN ALL OTHER           
RESPECTS IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK            WITHOUT
HAVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS. EACH OF            THE
UNDERSIGNED EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE OF            THE
SUPREME COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK,            AND OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF            NEW
YORK FOR ALL PURPOSES IN CONNECTION HEREWITH. ANY JUDICIAL            PROCEEDING
BY THE UNDERSIGNED AGAINST LAURUS INVOLVING, DIRECTLY            OR INDIRECTLY
ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF,            RELATED TO OR
CONNECTED HEREWITH SHALL BE BROUGHT ONLY IN THE            SUPREME COURT OF THE
STATE OF NEW YORK, COUNTY OF NEW YORK OR THE            UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.            THE UNDERSIGNED FURTHER
CONSENTS THAT ANY SUMMONS, SUBPOENA OR            OTHER PROCESS OR PAPERS
(INCLUDING, WITHOUT LIMITATION, ANY NOTICE            OR MOTION OR OTHER
APPLICATION TO EITHER OF THE AFOREMENTIONED            COURTS OR A JUDGE
THEREOF) OR ANY NOTICE IN CONNECTION WITH ANY            PROCEEDINGS HEREUNDER,
MAY BE SERVED INSIDE OR OUTSIDE OF THE STATE            OF NEW YORK OR THE
SOUTHERN DISTRICT OF NEW YORK BY REGISTERED OR            CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, OR BY PERSONAL SERVICE            PROVIDED A REASONABLE TIME
FOR APPEARANCE IS PERMITTED, OR IN SUCH            OTHER MANNER AS MAY BE
PERMISSIBLE UNDER THE RULES OF SAID COURTS.            EACH OF THE UNDERSIGNED
WAIVES ANY OBJECTION TO JURISDICTION AND            VENUE OF ANY ACTION
INSTITUTED HEREON AND SHALL NOT ASSERT ANY            DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE OR BASED UPON FORUM            NON CONVENIENS.           
  15.       Severability. To the extent permitted by applicable law, any
provision of this  Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction,  be ineffective to the extent of
such prohibition or unenforceability without invalidating the  remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction  shall not invalidate or render unenforceable such provision in any
other jurisdiction.      7


--------------------------------------------------------------------------------

          16.       Amendments, Waivers. No amendment or waiver of any provision
of this  Guaranty nor consent to any departure by the undersigned therefrom
shall in any event be  effective unless the same shall be in writing executed by
each of the undersigned directly  affected by such amendment and/or waiver and
the Agent.              17.       Notice. All notices, requests and demands to
or upon the undersigned, shall be in  writing and shall be deemed to have been
duly given or made (a) when delivered, if by hand,  (b) three (3) days after
being sent, postage prepaid, if by registered or certified mail, (c) when 
confirmed electronically, if by facsimile, or (d) when delivered, if by a
recognized overnight  delivery service in each event, to the numbers and/or
address set forth beneath the signature of  the undersigned.             
18.       Successors. Each Creditor Party may, from time to time, without notice
to the  undersigned, sell, assign, transfer or otherwise dispose of all or any
part of the Obligations and/or  rights under this Guaranty. Without limiting the
generality of the foregoing, each Creditor Party  may assign, or grant
participations to, one or more banks, financial institutions or other entities 
all or any part of any of the Obligations. In each such event, the Creditor
Parties, their Affiliates  and each and every immediate and successive
purchaser, assignee, transferee or holder of all or  any part of the Obligations
shall have the right to enforce this Guaranty, by legal action or  otherwise,
for its own benefit as fully as if such purchaser, assignee, transferee or
holder were  herein by name specifically given such right. The Creditor Parties
shall have an unimpaired right  to enforce this Guaranty for its benefit with
respect to that portion of the Obligations which the  Creditor Parties have not
disposed of, sold, assigned, or otherwise transferred.              19.     
 Additional Guarantors. It is understood and agreed that any person or entity
that  desires to become a Guarantor hereunder, or is required to execute a
counterpart of this Guaranty  after the date hereof pursuant to the requirements
of any Document, shall become a Guarantor  hereunder by (x) executing a joinder
agreement in form and substance satisfactory to the Agent,  (y) delivering
supplements to such exhibits and annexes to such Documents as the Agent shall 
reasonably request and/or as may be required by such joinder agreement and (z)
taking all  actions as specified in this Guaranty as would have been taken by
such Guarantor had it been an  original party to this Guaranty, in each case
with all documents required above to be delivered to  the Agent and with all
documents and actions required above to be taken to the reasonable  satisfaction
of the Agent.              20.       Release. Nothing except cash payment in
full of the Obligations shall release any  of the undersigned from liability
under this Guaranty.              21.       Limitation of Obligations under this
Guaranty. Each Guarantor and each Creditor  Party (by its acceptance of the
benefits of this Guaranty) hereby confirms that it is its intention  that this
Guaranty not constitute a fraudulent transfer or conveyance for purposes of the 
Bankruptcy Code, the Uniform Fraudulent Conveyance Act of any similar Federal or
state law.  To effectuate the foregoing intention, each Guarantor and each
Creditor Party (by its acceptance  of the benefits of this Guaranty) hereby
irrevocably agrees that the Obligations guaranteed by  such Guarantor shall be
limited to such amount as will, after giving effect to such maximum  amount and
all other (contingent or otherwise) liabilities of such Guarantor that are
relevant  under such laws and after giving effect to any rights to contribution
pursuant to any agreement      8


--------------------------------------------------------------------------------

providing for an equitable contribution among such Guarantor and the other
Guarantors  (including this Guaranty), result in the Obligations of such
Guarantor under this Guaranty in  respect of such maximum amount not
constituting a fraudulent transfer or conveyance.    [REMAINDER OF THIS PAGE IS
BLANK. SIGNATURE PAGE IMMEDIATELY FOLLOWS]     9


--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned
this 28th  day of September, 2007.                                             
                              VOX COMMUNICATIONS CORP.                         
                                                  By: /s/ Paul H.
Riss                                                                           
                                  Name: Paul H. Riss                           
                                            Title: Chief Executive Officer     
                                                                  Address:   75
South Broadway, Suite 302 
                                                                                      White
Plains, NY 10602                                                               
        Facsimile:  914-682-0820                                               
                        State of Incorporation: Delaware                       
                                                    AVI HOLDING CORP.           
                                                                By: /s/ Paul H.
Riss                                                                           
                                  Name: Paul H. Riss                           
                                            Title: Chief Executive Officer     
                                                                  Address:   75
South Broadway, Suite 302                                                       
                                White Plains, NY 10602                         
                                              Facsimile:  914-682-0820         
                                                              State of
Incorporation: Texas                                                           
                TELCOSOFTWARE.COM CORP.                                         
                                  By: /s/ Paul H.
Riss                                                                            
                                Name: Paul H. Riss                             
                                          Title: Chief Executive Officer       
                                                                Address:   75
South Broadway, Suite 302 
                                                                                      White
Plains, NY 10602                                                               
        Facsimile:  914-682-0820                                               
                        State of Incorporation: Delaware      [Additional
Signatures Appear on Following Page]     SIGNATURE PAGE TO  SUBSIDIARY GUARANTY 


--------------------------------------------------------------------------------

                                                                      LINE ONE,
INC.                                                                           
By: /s/ Paul H. Riss                                                            
                                                Name: Paul H. Riss             
                                                          Title: Chief Executive
Officer                                                                       
Address:   75 South Broadway, Suite 302 
                                                             White Plains, NY
10602                                                                      
Facsimile:  914-682-0820                                                       
                State of Incorporation: New York                               
                                                                     SIGNATURE
PAGE TO                                                                         
               SUBSIDIARY GUARANTY 


--------------------------------------------------------------------------------